Citation Nr: 1530211	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-08 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cardiovascular disease other than ischemic heart disease.

2.  Entitlement to service connection for ischemic heart disease.

3.  Entitlement to an effective date earlier than July 26, 2010 for the grant of service connection for diabetic peripheral neuropathy, bilateral upper extremities. 

4.  Entitlement to an effective date earlier than July 26, 2010 for the grant of service connection for diabetic peripheral neuropathy, bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to December 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, and a September 2011 rating decision issued by the RO in North Little Rock, Arkansas.

In the Veteran's March 2013 substantive appeal (VA Form 9), he requested a Board hearing before a Veterans Law Judge at the RO.  A hearing was scheduled in February 2014; however, he failed to appear.  As such, the hearing request is considered withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2014).

The Board notes that in several recent statements, the Veteran alleges that he is entitled to an earlier effective date for the grant of a 100 percent rating for his psychiatric disability.  The record reflects that the Board, in an October 2001 decision, granted entitlement to an effective date of November 1987 for the award of a 100 percent rating for the disorder.  The RO has implemented the Board decision.  Absent a successful motion alleging clear and unmistakable error in the October 2001 Board decision, the Veteran's statements concerning an earlier effective date for the award of a 100 percent rating for the psychiatric disability do not amount to a legally cognizable claim.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

The Board notes that the issue of service connection for arteriosclerotic heart disease was denied in an unappealed December 2001 rating decision.  Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  Thus, the Board must make a determination as to whether new and material evidence has been presented to reopen the claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  As such, the issue has been captioned as set forth above.

The Board also notes, however, that with respect to the claim seeking service connection for ischemic heart disease, as that particular disorder was added to the list of diseases subject to service connection on a presumptive basis on the basis of exposure to herbicides since 2001, it is considered a claim that is different from the one filed prior to 2010 seeking service connection for cardiovascular disease.


FINDINGS OF FACT

1.  A December 2001 rating decision denied service connection for arteriosclerotic heart disease; the Veteran did not appeal this determination and no new and material evidence was received within one year of its issuance.

2.  The evidence received since the December 2001 rating decision, by itself or in conjunction with previously considered evidence, is not new and material and does not relate to unestablished facts necessary to substantiate the claim of entitlement to service connection for cardiovascular disease other than ischemic heart disease.

3.  The Veteran does not have ischemic heart disease. 

4.  The Veteran's claim of service connection for peripheral neuropathy of the extremities, previously claimed as a nerve disability, was initially denied in a February 1998 rating decision because there was no medical evidence of the condition; the Veteran did not appeal that determination and no new and material evidence was received within one year of its issuance.

5.  No further communication from the Veteran or any representative seeking service connection for peripheral neuropathy was received until the Veteran's petition to reopen the claim of service comention for peripheral neuropathy, which was received on July 26, 2010.  


CONCLUSIONS OF LAW

1.  The December 2001 rating decision which denied service connection for cardiovascular disease other than ischemic heart disease is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the December 2001 rating decision is not new and material, and the claim for service connection for cardiovascular disease other than ischemic heart disease is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2014).

3.  The criteria for entitlement to service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

4.  The criteria for an effective date earlier than July 26, 2010 for the grant of service connection for diabetic peripheral neuropathy of the upper extremities have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.151, 3.400 (2014).

5.  The criteria for an effective date earlier than July 26, 2010 for the grant of service connection for diabetic peripheral neuropathy of the lower extremities have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.151, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient. 

Here, the Veteran was sent a letter dated in April 2010 that provided information as to what evidence was required to substantiate the claim of service connection and of the division of responsibilities between VA and a claimant in developing an appeal.  
The notice letter also advised the Veteran that his claim had previously been denied in a December 2001 rating decision.  Although the letter did not provide fully adequate Kent notice prior to the April 2011 rating decision, the RO subsequently provided the Veteran with fully adequate Kent notice in the statement of the case dated in March 2013.  In any event, the Board points out that VA's Office of General Counsel has held that to the extent Kent held that VA must inform the Veteran of the basis for the prior denial of his claim, that holding is no longer valid.  See VAOPGCPREC 6-2014.  Thus the Board finds that the Veteran has not been prejudiced by the notice defect.

With respect to the earlier effective date claims, Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA as to the earlier effective date claims.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  Post-service treatment records and Social Security Administration (SSA) records have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

Additionally, the Veteran was afforded a VA examination in August 2011 for his cardiovascular disability, which is adequate for the purposes of the instant case.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

I.  Petition to Reopen

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The Veteran's claim of service connection for cardiovascular disease other than ischemic heart disease was initially denied in a February 1998 rating decision because the evidence failed to establish a relationship between the condition and an incident in service.  Thereafter, in a December 2001 rating decision, the RO again denied service connection for arteriosclerotic heart disease, to include as secondary to diabetes mellitus, because the evidence did not demonstrate that the condition was caused by the Veteran's diabetes mellitus or was otherwise related to military service.  The evidence of record at the time of the December 2001 rating decision included VA treatment records dated from July 2000 through November 2001.

The appellant was notified of this decision and of his procedural rights by letter in December 2001.  He did not appeal the determination and no new and material evidence was received within a year of its issuance.  Thus, the December 2001 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

Since the December 2001 rating decision, updated VA treatment records have been added to the record.  Additionally, a May 2010 VA examination report including a medical opinion that the Veteran does not have a heart disability has also been associated with the claims file.

The VA treatment records and examination report are new because they were not part of the record at the time of the December 2001 rating decision.  However, the evidence is not material as it does not demonstrate that the Veteran has a current heart condition.  The new evidence neither substantiates the element of a current disability nor the element of etiology.  Consequently, even under the low threshold of Shade, the Board finds that the newly received evidence is not material to the previously denied claim of service connection for cardiovascular disability other than ischemic heart disease.  38 C.F.R. §§ 3.102, 3.156.  As such, the petition to reopen must be denied.  Id. 

II.  Ischemic heart disease 

Certain diseases, to include ischemic heart disease, may be presumed to have resulted from exposure to certain herbicide agents such as Agent Orange.  38 C.F.R. §§ 3.307, 3.309(e).  VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

In this case, the service treatment records and the post-service treatment records are silent for any evidence of ischemic heart disease.  The Veteran was afforded a VA examination in May 2010 to determine whether he had ischemic heart disease, at which time he reported that he did not have any problems with his heart, and the examiner, after evaluating the Veteran, concluded that the Veteran did not have ischemic heart disease, or any heart disability.

In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, there is no medical evidence of ischemic heart disease, and the Veteran has not offered lay evidence of the existence of ischemic heart disease.  The Board points out that even if the Veteran offered such lay evidence, the determination of whether ischemic heart disease, which is not a condition readily observable to a layperson, exists is not within the realm of lay expertise.

In sum, the evidence demonstrates that the Veteran is not entitled to service connection, including under Nehmer, for ischemic heart disease.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

III.  Earlier Effective Date

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400. The effective date of an evaluation and an award of compensation based on a reopened claim is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).

The Veteran is seeking an effective date prior to July 26, 2010, for the award of service connection for peripheral neuropathy of the upper and lower bilateral extremities.  Specifically, he contends that the effective date should be in 1970, the date he returned from Vietnam.  

The Veteran was originally denied service connection for peripheral neuropathy, claimed as a nerve condition, by a rating decision issued in February 1998.  He did not appeal the decision and no new and material evidence was received within the appeal period.  Thus the decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

The Veteran's petition to reopen the previously denied claim was received on July 26, 2010.  Service connection for peripheral neuropathy of the bilateral upper and lower extremities was granted by a September 2011 rating decision, which assigned an effective date of July 26, 2010, the date of receipt of the application to reopen the claim of service connection for peripheral neuropathy.  The basis for the grant was that the peripheral neuropathies were secondary to diabetes mellitus.  The record contains no earlier statements that could be construed as an informal claim.

After careful consideration of the evidence, to include written communications from the Veteran and the medical record, the Board finds that there is no basis for an effective date prior to July 26, 2010 for peripheral neuropathy of the bilateral upper and lower extremities.  Again, a claim of service connection for peripheral neuropathy was denied in February 1998.  There is no indication that the Veteran appealed the previous denial or that new and material evidence was received within the appeals period.  Therefore the rating decision denying the claim is final. Moreover, neither the Veteran nor his representative submitted any written correspondence which could be construed as a formal or informal claim to reopen the previously denied claim of entitlement to service connection for peripheral neuropathy prior to July 26, 2010. 

The Board notes that Nehmer is not applicable to this case because the neuropathies at issue are associated with the diabetes, and are not of the type contemplated by 38 C.F.R. § 3.309(e). 

While the Board is sympathetic to the Veteran's claim, there is simply no authority in law which would permit a grant of an earlier effective date.  Therefore, the Board finds that an effective date prior to July 26, 2010, for the award of service connection for peripheral neuropathy of the upper and lower bilateral extremities, is not warranted.


ORDER

New and material evidence sufficient to reopen a claim of service connection for cardiovascular disease other than ischemic heart disease has not been received; the appeal is denied.

Entitlement to service connection for ischemic heart disease is denied.

Entitlement to an effective date earlier than July 26, 2010 for the award of service connection for diabetic peripheral neuropathy of the upper extremities is denied.

Entitlement to an effective date earlier than July 26, 2010 for the award of service connection for diabetic peripheral neuropathy of the lower extremities is denied.




______________________________________________
THOMAS H. O'SHAY
 Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


